PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/381,131
Filing Date: 11 Apr 2019
Appellant(s): Siemens Healthcare GmbH



__________________
Richard A. Cheng
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/07/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(2) Response to Argument
Claims 1-20 are Directed to Patentable Subject Matter under 35 U.S.C § 101. 
	Appellant argues on Page 6 of the brief against the examiners conclusion that the Claims are directed towards a concept relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work and thus would be direct to a mental process.  Appellant cites example (vii) of MPEP 2106.01(a)(1) as support of similar claims that have been ruled allowable by the Patent Office. Examiner would disagree in comparing the appellants claims to that cited in the MPEP example.   The example cited outlines a complete method of training a neural network that includes a progression of steps that the network learns and works thru while taking automated action and learning from those actions.  The appellants claims in contrast utilize a machine learning model that is solely identifying regions on a trajectory curve which is merely using a computer as tool to implement a process that can be done manually by a physician.  
Although Claim 1 is tied to a machine learning model its ultimate focus is identifying regions of a trajectory curve that is directed towards an abstract idea and one that can be done by mental process.  Claim 1 explicitly states that these identifications are “based on manually identified regions of the trajectory curves”, which would show that one skilled in the art would be able to complete such a task as a mental process.  An invention must be directed to a specific Improvement in computer functionality not simply to use the computer as a tool to implement an abstract idea.    Examiner cites appellants specification, Para 24, “In other embodiments, the regions may be manually identified by, and received as user input from, a user such as, e.g., a clinician.  A machine learning algorithm, for example a convolutional neural network (CNN), can be trained on such manual labelling/identification to produce automatic labelling.”, to show that this process can be done by the human mind and therefore is a mental process a clinician is able to perform. Training of the model would not be accomplished without the manual identification of the regions by a clinician utilizing a mental process of the human mind.
Appellant argues that “training a machine learning model” is a performance step, however examiner maintains that this is merely a drafting technique and places no meaningful and specific limitation on the claims as simply citing the training of a machine learning model equates no more than utilizing a computer to automate a mental process.  
Appellant further argues that amended claim 1 stating, “determining features of interest associated with the identified regions; and generating a correspondence map” do not recite a mathematical operation or an act of calculating, a certain method of organizing human activity, or a mental process and therefore do no recite an abstract idea.   However, examiner maintains that the claims do recite a mathematical concept and cite the appellants specification in Para 25-26, appellant outlines how to attain features of interest using various methods, “In one embodiment, the features of interest may be automatically determined using, e.g., a suitable algorithm or a machine learning model.  As an example, the total length of the curve can be estimated by summing up the lengths of the individual segments, thus obtaining the total excursion.  Cardiac stage excursions can be computed from the labelled trajectory stages.  In other embodiments, the features of interest may be manually determined by, and received as user input from, a user such as, e.g., a clinician.”, in which features can be attained using an algorithm along with an example of how one would be able to calculate or “compute” one such interest and appellant states that this can all be done manually by a clinician.  Thus, appellant shows that the claims do not within a mathematical concept, is a method of organizing human activity, or a mental process and would be considered an abstract idea.  Examiner cites the use of this as evidence to detail the ability of a physician to accomplish the claims in a mental process.  
Appellant contends that the claims recite significantly more that the abstract idea and includes an element in “clinical decision is made based on the correspondence map” and comprise of “at least one of medical image quality evaluation, patient stratification, and diagnostic, planning, or intervention support” that accomplishes that.  However, examiner disagrees that the clinical analysis of the correspondence map is not a significant element because this is not an element that adds specific limitations other than what is well-understood, routine, conventional activity in the field or adding unconventional steps that confine the claim to a particular useful applicant.  Clinician decision based on relationships determined by an evaluation of a patients imaging results and key features extracted from those imaging results are everyday duties that are done by clinicians and are considered very routine and conventional.   In para 27-28 and 33 appellant describes correspondence map as merely table or maps that connect clinical parameters to features of interest, both of which can be manually determined by the clinician thru calculations and normal routine analysis done by clinicians on a regular basis by mental process.  Simply generating a correspondence map by mapping can be a generic display of data reformatted in various formats to visually review data and that can be used to make a clinical decision.  Clinical decision based on the correspondence map can be anything a physician can determine visually as one would do on a day to day basis.  
The claims as written do not positively recite that a computer does in fact have to perform the appropriate actions in regards to “determining features of interest…  generating a correspondence map… and a clinical decision is made based on the correspondence map”.  These limitation as stated are not required to be done by a computer and can be done by a human as a computer process would just be automating a manual process.  As stated in the MPEP 2106.5(f) “Adding the words apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea do not add significantly more.  
Independent Claims 10, and 15 are also rejected under 35 U.S.C 101 as having the same limitations as discussed in regards to Claim 1.  
Depending Claims 2-9, 11-14, and 16-20 are also rejected under 35 U.S.C 101 as dependent claims to Claims 1, 10 and 15, in addition they do not disclose limitations that amount to significantly more than the judicial exception. 
Independent Claim 1 is Patentable over 35 U.S.C. 103(a) in view of Rosenberg, Hare, and Gupta. 
Appellant argues the cited references do not teach portions of claim 1 reciting “determining features of interest associated with identified regions, the features of interest comprising geometric measures of the identified regions of the one or more trajectory curves”.  Examiner disagrees with appellant. Appellant cites the Specification Para 25 in order to define “geometric measures as excursion, curvature, or moment however the appellants intended interpretation is not read into the claim and the Examiner’s broadest reasonable interpretation would be any depiction of a trajectory map with curves and segments corresponding to any part of the cardiac cycle would read on the claims.  Rosenberg in Fig 6 shows the plot of position information of the electrode trajectories, In Para 32 he states that the stability metrics can be used to generate maps that correspond to anatomic features.  The geometric measures are plotted 3D models, para 108 “described herein, for one or more electrodes, a localization system provides four-dimensional information (e.g., x, y, z and time).  The four-dimensional information describes a three-dimensional trajectory in space that can be analyzed or displayed in part, in whole or at one or more key points in time.  As mentioned, various other types of information may be used to gate acquisition or to delineate points or segments of a trajectory.  For example, information provided by a surface EKG, an intracardiac EGM, or other biosignal can delineate a point or event such as QRS onset or pacing pulse or a segment (e.g., QRS complex, QT interval, etc.),” as see in Fig.6 and 7 where the movement of the trajectories are geometric measures that indicate the movement of the electrodes and the stability of the electrodes in relation with the epicardium or endocardium, e.g. [0081] configurations with respect to some physiological feature of the heart; [0121] Fig. 10 shows an exemplary stability index map 1000 where contours indicate stability metric values at various regions of the heart 102.  Appellant cites that examples of geometric measure can be curvature which Rosenburg identifies in Fig 6 as the progression and shifts of the stability metric.  
	In Fig.7, Gupta depicts a trajectory curve Para 47, “The traditional smooth heart shaped limit cycle of the normal ECG in the form of a P-Q-R-S-T waveform can be seen in FIG. 7.  This ECG based manifold can be generated by using the spectral (complex exponential) MMP by reconstructing the signal using the non-linear terms to rebuild and plot the 3D trajectory in phase space which resembles a 3D vector cardiogram.”, that shows how the cardiac cycle can be identified on a trajectory curve.   Gupta is relied upon to teach how the identification of the Cardiac Cycle from a trajectory is done thru ECG as Rosenbergs trajectory curve includes surface EKG and intracardiac EGM which would be used to identify the cardiac cycle as stated in Para 108, “As mentioned, various other types of information may be used to gate acquisition or to delineate points or segments of a trajectory.  For example, information provided by a surface EKG, an intracardiac EGM, or other biosignal can delineate a point or event such as QRS onset or pacing pulse or a segment (e.g., QRS complex, QT interval, etc.).”  Thus Gupta is only used to teach that the cardiac cycle can be identified from the trajectory curve.   
Independent Claim 10 is Patentable over 35 U.S.C. 103(a) in view of Rosenberg, Hare, and Gupta. 
	Appellant argues Claim 10 cites similar limitations as stated in argument for Claim 1 above.  Examiner maintains rejection of Claim 1 as argued above and therefore maintain rejection of Claim 10. 
Independent Claim 15 is Patentable over 35 U.S.C. 103(a) in view of Rosenberg, Hare, and Gupta. 
	Appellant argues Claim 15 cites similar limitations as stated in argument for Claim 1 above.  Examiner maintains rejection of Claim 1 as argued above and therefore maintain rejection of Claim 15.
Dependent Claim 4 and 13 is Patentable over 35 U.S.C. 103(a) in view of Rosenberg, Hare, and Gupta. 
	Appellant argues Claims 4 and 13 recite that the features of Interest “comprise anatomical measures of the identified regions of the one or more trajectory curves” which are not taught or suggested by the combination of references to include Rosenberg, Hare and Gupta.  Examiner disagrees.  
Rosenberg in view of Hare and Gupta disclose wherein the features of interest comprise anatomical measures of the identified regions of the one or more trajectory curves (e.g. [0032] create and display maps that show variations in stability metrics with respect to anatomic features; [0090] simultaneous to the position recording, an intracardiac electrogram from each electrode can also be recorded and associated with the anatomic position of the electrode.  Rosenberg clearly states that the stability metric can be used to show variations with respect to anatomic features.  
Dependent Claim 5 and 16 is Patentable over 35 U.S.C. 103(a) in view of Rosenberg, Hare, and Gupta. 
	Appellant argues Claims 5 and 16 recite “mapping the determined features of interest to the clinical parameters based on a statistical mapping of the determine features of interest to the clinical parameters” which are not taught or suggested by the combination of references to include Rosenberg, Hare and Gupta.  Examiner disagrees.  Rosenberg in view of Hare and Gupta disclose wherein generating a correspondence map by mapping the determined features of interest to clinical parameters comprises: mapping the determined features of interest to the clinical parameters based on a statistical mapping of the determined features of interest to the clinical parameters (e.g. [0119] with respect to standard deviation, such a statistical measure may be applied to various forms of position information; [0158] a differential may be an area and where a stability metric is a standard deviation or other statistical parameter, a differential may be a difference between two such parameters. Further, a differential may be mapped to a map (e.g., a map that includes one or more anatomical features).  Rosenberg clearly states that a statistical parameter such as standard deviation may be used to be mapped such as one that includes anatomical features. Standard deviation and statistical parameter are both statistical measures used within statistical mapping.  
Dependent Claims 2-6, 8, 11-13, 16-17, and 19 depend from an allowable claim and are therefore allowable. 
	Appellant argues that claims 2-6, 8, 11-13, 16-17, and 19 depend from Claims 1, 10, and 15 which the appellant argues are allowable as addressed above and there should also be allowable.  Examiner disagrees.  Claims 1, 10 and 15 are not allowable and therefore dependent claims 2-6, 8, 11-13, 16-17, and 19 are not allowable as well. 
Claims 7 and 18 are not Obvious under 35 U.S.C. 103(a) in view of Rosenberg, Hare, Gupta and Voigt.  
	Appellant argues that claims 7 and 18 depend from Claims 1 and 15 which the appellant argues are allowable as addressed above and therefore should also be allowable.  Examiner disagrees.  Claims 1 and 15 are not allowable and therefore dependent claims 7 and 18 are not allowable as well. 
Claims 9, 14, and 20 are not Obvious under 35 U.S.C. 103(a) in view of Rosenberg, Hare, Gupta and Kano.  
	Appellant argues that claims 9, 14 and 20 depend from Claims 1, 10 and 15 which the appellant argues are allowable as addressed above and therefore should also be allowable.  Examiner disagrees.  Claims 1, 10 and 15 are not allowable and therefore dependent claims 9, 14, and 20 are not allowable as well. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        7/27/2022
Conferees:
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792             
                                                                                                                                                                                           /LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.